NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/930,423 filed 04 November 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 August 2022 has been considered by the examiner.

Response to Amendment
	A replacement drawing sheet for Figure 9 was received on 11 August 2022 and has been approved by the Office. The drawing objections have been obviated in view of the amended drawings filed on 11 August 2022.
	The specification objections have been obviated in view of Applicant’s amendments filed 11 August 2022.
	The rejections of claims 20-25 under 35 U.S.C. 112(b) have been obviated in view of Applicant’s amendments filed 11 August 2020 and have been withdrawn.
	Claims 14 and 21 have been canceled. Independent claims have been amended to include allowable subject matter indicated in the Non-Final Rejection mailed 11 May 2022.
	Claims 1-13, 15-20, and 22-25, as amended, are allowed. See below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose all of the structural and functional limitations, further in view of the first-shaped recesses and second-shaped recesses extending partially through the thickness of the second section to an inner wall recessed in the second section.

The closest prior art of record includes Lin (US 2010/0022359), Landpher (CN 2512467), and Rothschild (US 2019/0232100).
Regarding independent claim 1, Lin teaches a weight plate comprising: an outer body formed of a first material, comprising: an inner section (hub 26) having an annular shape with a passage extending axially through the inner section and configured to receive an elongated member therethrough, the inner section having a first axial thickness (Fig .1); a middle section (disks 20) having an annular shape and positioned radially outward of the inner section (Fig. 1), wherein the middle section includes first and second outer surfaces (outer surface 22) on opposite axial sides of the outer body, with a second axial thickness defined between the first and second outer surfaces, and a plurality of recesses (holes 27, spokes 24) extending axially inward from the first and second outer surfaces through a portion of the second axial thickness, wherein the plurality of recesses comprise a plurality of first-shaped recesses (spokes 24) having a first peripheral shape with a first number of sides and a plurality of second-shaped recesses (holes 27) having a second peripheral shape that is different than the first peripheral shape and with a second number of sides that is different from the first number of sides (Fig. 1), and wherein each of the first-shaped recesses on the first outer surface is axially aligned with another of the first-shaped recesses on the second outer surface to form a pair of first- shaped recesses (Fig. 1) …, and each of the second-shaped recesses on the first outer surface is axially aligned with another of the second-shaped recesses on the second outer surface to form a pair of second-shaped recesses (Fig. 1)…; and an outer section (ring 10) having an annular shape and positioned radially outward of the middle section and forming an outer radial periphery of the weight plate (Fig. 1), wherein the outer section has a third axial thickness.
Lin fails to teach wherein the first shaped recesses form a pair of first shaped recesses separated by a first inner wall and the second shaped recesses form a pair of second shaped recesses separated by a second inner wall and wherein the first axial thickness and the third axial thickness are greater than the second axial thickness; and an inner body formed of a second material having a larger density and lower flexibility than the first material, wherein the inner body is contained within the inner section of the outer body.

Regarding independent claim 6, Landpher teaches a weight plate comprising: a first section having an annular shape with a passage (hole 5) extending axially through the first section and configured to receive an elongated member therethrough (See annotated Fig. 2 below.); and a second section having an annular shape and positioned radially outward of the first section, wherein the second section includes first and second outer surfaces on opposite axial sides of the weight plate with an axial thickness defined between the first and second outer surfaces, a plurality of first recesses each extending axially inward from the first outer surface partially through the axial thickness of the second section to a first end recessed from the first outer surface, and a plurality of second recesses each extending axially inward from the second outer surface partially through the axial thickness of the second section to a second end recessed from the second outer surface (See annotated Fig. 2 below.), wherein each of the first recesses is axially aligned with one of the second recesses to form an aligned pair of recesses, such that an inner wall (sheet (1) separates the first and second recesses of each aligned pair of recesses and defines the first and second ends of the first and second recesses of each aligned pair of recesses (Fig. 2).

    PNG
    media_image1.png
    368
    648
    media_image1.png
    Greyscale

Landpher fails to teach wherein the plurality of first recesses and second recesses are pentagonal.

Regarding independent claim 8, Landpher teaches a weight plate comprising: a first section having an annular shape with a passage (hole 5) extending axially through the first section and configured to receive an elongated member therethrough (See annotated Fig. 2 above with regards to claim 6.); and a second section having an annular shape and positioned radially outward of the first section, wherein the second section includes first and second outer surfaces on opposite axial sides of the weight plate with an axial thickness defined between the first and second outer surfaces, a plurality of first recesses each extending axially inward from the first outer surface partially through the axial thickness of the second section to a first end recessed from the first outer surface, and a plurality of second recesses each extending axially inward from the second outer surface partially through the axial thickness of the second section to a second end recessed from the second outer surface (See annotated Fig. 2 above.), wherein each of the first recesses is axially aligned with one of the second recesses to form an aligned pair of recesses, wherein the first and second recesses of each aligned pair of recesses have identical sizes and shapes, and such that an inner wall (sheet 1) separates the first and second recesses of each aligned pair of recesses and defines the first and second ends of the first and second recesses of each aligned pair of recesses (Fig. 2), and wherein the plurality of first recesses and the plurality of second recesses each comprise a plurality of first-shaped recesses having a first shape…, and wherein each first-shaped recess of the plurality of first recesses is axially aligned with one of the first-shaped recesses of the plurality of second recesses (Figs. 1, 2).
Landpher fails to teach a plurality of second-shaped recesses having a second shape that is different from the first shape, and wherein each second-shaped recess of the plurality of first recesses is axially aligned with one of the second-shaped recesses of the plurality of second recesses.

Regarding independent claim 13, Rothschild teaches a weight plate (bumper plate 1000) comprising: a first section having an annular shape with a passage extending axially through the first section and configured to receive an elongated member therethrough (See annotated Fig. 10 below.); and a second section having an annular shape with a circular inner periphery and a circular outer periphery and positioned radially outward of the first section, wherein the second section includes first and second outer surfaces on opposite axial sides of the weight plate with an axial thickness defined between the first and second outer surfaces, the second section having a plurality of recesses (holes 1004, 1006) extending axially inward from the first and second outer surfaces at least partially through the axial thickness of the second section (Holes 1004 and 1006 extend at least partially through the thickness of the second section.), and wherein the axial thickness of portions of the second section surrounding the recesses is constant between the inner periphery and the outer periphery (Fig. 10), and wherein the plurality of recesses comprises a plurality of first recesses (holes 1004) each extending axially inward from the first outer surface …, and a plurality of second recesses (holes 1006) each extending axially inward from the second outer surface (Fig. 10).

    PNG
    media_image2.png
    430
    572
    media_image2.png
    Greyscale

Rothschild fails to teach wherein the first recesses extend partially through the axial thickness of the second section to a first end recessed from the first outer surface and wherein the second recesses extend partially through the axial thickness of the second section to a second end recessed from the second outer surface.

Regarding independent claim 20, Rothschild teaches a weight plate (bumper plate (1000) comprising: a weight plate body having an outer periphery, a first outer surface and a second outer surface on opposite axial sides of the weight plate body with an axial thickness defined between the first and second outer surfaces, and a passage extending axially through the weight plate body and configured to receive an elongated member therethrough, wherein the first surface and the second surface extend from the passage radially outward to the outer periphery (Fig. 10); and a plurality of recesses (holes (1004) extending axially inward from the first and second outer surfaces at least partially through the axial thickness of the second section (Holes 1004 extend at least partially through the thickness of the second section.), wherein the plurality of recesses comprises a plurality of first recesses (holes 1004) each extending axially inward from the first outer surface …, and a plurality of second recesses (holes 1006) each extending axially inward from the second outer surface (Fig. 10).
Rothschild is silent to the total volume occupied by the holes 1004. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Rothschild to have a total volume occupied by the plurality of recesses between the first and second outer surfaces to be from 6% to 13% of a total volume of solid material in the second section between the passage and the outer periphery, because the bumper plate of Rothschild would not operate differently with the claimed volume and the device would function appropriately having the claimed dimension. Such modifications involve the mere optimization of a variable within a working range to yield predictable results which fail to distinguish the invention over the prior art (see MPEP 2144.04, 2144.05).
Rothschild fails to teach wherein the first recesses extend partially through the axial thickness of the second section to a first end recessed from the first outer surface and wherein the second recesses extend partially through the axial thickness of the second section to a second end recessed from the second outer surface.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784